UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7619


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

AMOS JUNIOR SCOTT, a/k/a Crazy,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:00-cr-00069-MR-5)


Submitted: March 29, 2022                                          Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amos Junior Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amos Junior Scott, a federal prisoner serving a life sentence, appeals the district

court’s orders denying Scott’s 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate

release, and denying reconsideration. We review a district court’s denial of a motion for

compassionate release for abuse of discretion. United States v. Kibble, 992 F.3d 326, 329

(4th Cir.), cert. denied, 142 S. Ct. 383 (2021).

       In the appealed-from orders, the district court assumed the arguments advanced by

Scott satisfied the “extraordinary and compelling” standard under § 3582(c)(1)(A)(i) and

proceeded to weigh the applicable 18 U.S.C. § 3553(a) factors. The court ultimately found,

though, that the § 3553(a) factors did not countenance the grant of relief in this case. Upon

review, we discern no abuse of discretion in the court’s analysis. Id. at 331-32 (holding

that, even if extraordinary and compelling circumstances exist, courts may deny

compassionate release if § 3553(a) factors counsel against reduction). We therefore affirm

the district court’s orders. United States v. Scott, No. 1:00-cr-00069-MR-5 (W.D.N.C. July

26, 2021 & Oct. 26, 2021). We deny Scott’s motion to appoint counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                              2